ORDER
Petitioners have filed a motion seeking dismissal of their petition for a writ of certiorari to the Court of Appeals, indicating they have entered into a final settlement agreement with respondents, and they additionally ask the Court to vacate the opinion of the Court of Appeals in The Gates at Williams-Brice Condominium Association v. DDC Construction, Inc., 418 S.C. 282, 792 S.E.2d 240 (Ct. App. 2016). Respondents indicate they are not opposed to the requests. In response to this Court’s inquiry pursuant to Rule 261(d), SCACR, the Court of Appeals has recommended that the request to vacate the opinion be granted. We hereby grant the *183motion, dismiss the petition for a writ of certiorari, and vacate the opinion of the Court of Appeals.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.